The proceeding was in equity to condemn an automobile alleged to have been used in the illegal transportation of prohibited liquors. There was intervention by an alleged owner. The decree, on testimony taken ore tenus, was for condemnation.
The presumption obtaining is that the decree will not be disturbed on appeal, unless the same is plainly erroneous. Such judgment has the weight of a verdict of a jury. Andrews v. Grey, 199 Ala. 152, 74 So. 62; Fitzpatrick v. Stringer,200 Ala. 574, 76 So. 932; Ray v. Watkins, 203 Ala. 683, 85 So. 25; McClurkin v. McClurkin, 206 Ala. 513, 90 So. 917; State ex rel. Seibels v. Farley, 206 Ala. 172, 89 So. 510; May v. State,211 Ala. 449, 100 So. 780.
The word "liquor," as used by the witness and in the context, was authorized to be given by the trial court its generally understood meaning — that it was an intoxicating liquor. 33 C. J. p. 495, § 13; Marks v. State, 159 Ala. 71, 48 So. 864, 133 Am. St. Rep. 20. However, one witness used the shorthand expression of the liquor in bottles "that looked like rum to me"; that it was under the "back seat" of the car in question at the time and place fixed by the evidence of the state's witness.
We find no reversible error in the admission or rejection of evidence. The inference is that claimant knew the car was being used for the transportation of prohibited liquors, when considered in the light of the evidence of the reputation of claimant and his agent or driver as "being a liquor dealer" in the county where the car was seized, and that that bad reputation of Tillery had obtained for "12 or 18 months," and that of intervener in said "community" had obtained for "2 or 3 years" next preceding the trial.
The decree of the circuit court is affirmed.
Affirmed.
ANDERSON, C. J., and SOMERVILLE and BOULDIN, JJ., concur. *Page 674